El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante el presente recurso de apelación, el Goberna-dor de Puerto Rico, Hon. Rafael Hernández Colón, el Director de la Oficina de Presupuesto y Gerencia, José M. Alonso García, y el Secretario de Hacienda, Hon. Ramón García Santiago, solicitan que revisemos la sentencia del Tribunal Superior, Sala de San Juan, que declaró inconsti-tucional la Resolución Conjunta de Presupuesto de Mejo-ras Capitales y Gastos de Funcionamiento del Estado Li-bre Asociado de Puerto Rico para el año fiscal 1991-1992, Resolución Núm. 163 de 10 de agosto de 1991, por ser ésta creadora de un presupuesto deficitario al momento de su aprobación.
El Procurador General sostiene que la controversia de autos no es justiciable por cuanto los demandantes, miem-bros de la Cámara de Representantes de uno de los parti-dos de minoría, carecen de legitimación activa y por razón de que la controversia plantea una cuestión política. Ade-más, señala que el presupuesto general de 1991-1992, aprobado mediante la Resolución Conjunta Núm. 163, supra, no viola el Art. VI, Sec. 7 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Analizada la controver-sia, revocamos.
*831El 16 de agosto de 1991, los Representantes Zaida Her-nández Torres y Edison Misla Aldarondo —por sí y como representantes a la Cámara, y toda la delegación del Par-tido Nuevo Progresista, representada por su portavoz— presentaron ante el Tribunal Superior, Sala de San Juan, una petición de injunction permanente y sentencia decla-ratoria contra el Hon. Gobernador de Puerto Rico, Rafael Hernández Colón, el Director de la Oficina de Presupuesto y Gerencia, Sr. José M. Alonso García, y contra el Secreta-rio de Hacienda, Hon. Ramón García Santiago.
Alegaron en su petición que la Resolución Conjunta Núm. 163, supra, que provee las asignaciones para los gastos ordinarios de las Ramas Legislativa, Judicial y Ejecutiva del Estado Libre Asociado, y aprobada para el año fiscal 1991-1992, es "inconstitucional e ilegal”, puesto que crea un presupuesto deficitario y, por consiguiente, violatorio del Art. VI, Sec. 7 de la Constitución del Estado Libre Asociado, supra(1)
También señalaron que el desbalance presupuestario emanaba de una serie de “deudas millonarias por concepto de servicios” (Anejo III, pág. 34) que tenían ciertas agen-cias gubernamentales y de una acreencia que tenía la Au-toridad de Energía Eléctrica contra el gobierno central en concepto del subsidio a sus abonados y por los programas de electrificación rural y del sistema de riego, esto a pesar de que no había sido incluida en el presupuesto partida alguna en concepto de esas deudas. Por razón de este des-balance solicitáron que el Tribunal Superior declarara in-constitucional la referida resolución Conjunta, que emi-*832tiera un injunction permanente para impedir el uso de los fondos asignados al amparo de dicha resolución y que se prohibiera la práctica de no incluir en el presupuesto general los fondos para el pago de las deudas del gobierno central con sus distintas instrumentalidades.
Mediante “Moción de desestimación y/o de sentencia su-maria” los demandados en el pleito esgrimieron sus argumentos. En primer lugar, alegaron que la expedición del injunction estaba vedada por el Art. 678 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3524.
Adujeron, además, que la controversia traída ante la atención del tribunal no era justiciable por estar presente una situación en la que aplica la doctrina de cuestión polí-tica y porque los legisladores peticionarios carecían de le-gitimación activa para lograr su pretensión en el tribunal. Para sustentar su posición de que la ausencia de legitima-ción activa era patente, dejaron establecido en su moción que los promoventes no habían alegado ni establecido un daño real, inmediato y preciso, y que además no habían demostrado que alguna de sus prerrogativas o facultades en su función de legisladores había sido entorpecida o menoscabada.
Los Representantes demandantes se opusieron y refuta-ron las contenciones de los demandados en cuanto a la doc-trina de justiciabilidad y los méritos de la controversia. Por considerar que no existía una controversia real de hechos y bajo la teoría de que les asistía la razón como cuestión de derecho, los Representantes Hernández Torres y Misla Al-darondo también solicitaron que el tribunal dictara sen-tencia sumaria.
El 11 de octubre de 1991 se celebró una vista para la discusión de las respectivas mociones de sentencia suma-ria, pero quedando ciertos asuntos pendientes que fueron traídos a la atención del tribunal ese día, una segunda vista quedó señalada para una fecha posterior.
Estando el pleito en esta etapa, el 28 de octubre de *8331991, un día antes del señalamiento, el Director de la Ofi-cina de Presupuesto y Gerencia, Sr. José M. Alonso García, y el Director Ejecutivo de la Autoridad de Energía Eléc-trica, Sr. José A. del Valle, suscribieron un acuerdo me-diante el cual se establecía que como parte del presupuesto anual que le sería sometido a la Legislatura, el Director de la Oficina de Presupuesto incluiría una partida anual para amortizar el principal que se le adeudaba a la Autoridad de Energía Eléctrica. Este acuerdo comenzaría a ejecutarse en el año fiscal 1993 y culminaría en el 2007. No empece a ello y a los planteamientos de los demandados de que la controversia se había tornado académica, el litigio conti-nuó su curso y, después de celebrada la vista señalada, el caso quedó sometido. El 16 de diciembre de 1991 el Tribunal Superior dictó sentencia.
En cuanto a la alegación del Estado Libre Asociado de que los Representantes Hernández Torres y Misla Alda-rondo carecían de legitimación activa para iniciar el litigio, el tribunal de instancia escuetamente concluyó que “[l]os legisladores tienen capacidad para cuestionar en los tribu-nales la constitucionalidad de una ley que atenta contra los intereses del país”. Anejo I, pág. 1. No citó caso o auto-ridad otra alguna. Además, determinó que la controversia no planteaba una cuestión política y, por ende, era justiciable.
Finalmente, el tribunal resolvió que el presupuesto anual aprobado mediante la Resolución Conjunta Núm. 163, supra, era inconstitucional por ser deficitario al mo-mento de su aprobación en violación al Art. VI, Sec. 7 de la Constitución del Estado Libre Asociado, supra. También, libró el auto de injunction permanente solicitado, ordenán-dole al Director de la Oficina de Presupuesto y Gerencia y al Secretario de Hacienda que “reconozcan y atiendan” la asignación dispuesta en el Art. 2 de la Ley Núm. 4 de 8 de junio de 1981 (22 L.P.R.A. sec. 212n.) aclarando que si los recursos disponibles para el año económico 1991-1992 no *834bastaban, se activarían los mecanismos establecidos en el Art. VI, Secs. 7 y 8 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
Ese mismo día, la Procuradora General de Puerto Rico recurrió ante nos e invocó el auxilio de nuestra jurisdicción para que ordenásemos la paralización de la sentencia emi-tida en el caso hasta que nos pronunciáramos sobre el es-crito. de apelación, que simultáneamente había presentado. Por plantear la apelación una cuestión constitucional sus-tancial la acogimos, y en virtud de la Regla 57.6 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, suspendimos los efectos del injunction permanente librado.
Después de presentada por la Procuradora General una moción para que se acortaran los términos reglamentarios, mediante Resolución de 20 de diciembre de 1991 concedi-mos a las partes hasta el 7 de enero de 1992 para presen-tar los correspondientes alegatos. Debido a la importancia de la controversia planteada instruimos, además, al Banco Gubernamental de Fomento que expresara su postura res-pecto al asunto en calidad de amicus curiae. Dispusimos, además, para la celebración de una vista oral a llevarse a cabo el 14 de enero de 1992.
Una vez celebrada la vista oral, el caso quedó sometido para la correspondiente decisión. Hoy resolvemos que los Representantes demandantes carecen de legitimación ac-tiva para iniciar la presente acción en representación del interés público y que, por lo tanto, ni este Foro ni el tribunal de instancia tienen jurisdicción para adjudicar la con-troversia referente a la constitucionalidad del presupuesto general del año fiscal en curso. Veamos por qué.
Al resolver la controversia de autos, partimos de la premisa que nuestra facultad constitucional de revisar las leyes de acuerdo con los preceptos constitucionales sólo *835puede ser ejercida dentro de los lindes de una controversia real y verdadera entre aquellos sujetos antagónicos que pretenden un remedio judicial. E.L.A. v. Aguayo, 80 D.P.R. 552, 581-584 (1958). También recordamos que el buen análisis jurídico es aquel que admite la importancia del instrumento lógico de la distinción.
El principio de justiciabilidad nos impone el deber de examinar si los demandantes poseen legitimación activa, elemento necesario para la debida adjudicación de los méritos de una controversia. Aunque durante las últimas décadas hemos interpretado liberalmente los requisitos de acción legitimada de personas afectadas por una actuación gubernamental, esto “no quiere decir que la puerta está abierta de par en par para la consideración de cualquier caso que desee incoar cualquier ciudadano en alegada protección de una política pública”. Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716, 723-724 (1974).
Bajo esta normativa requerimos que “[l]a persona que pretende ser parte ha de tener una capacidad individualizada y concreta ‘en la reclamación’ procesal”. Col. Opticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 563 (1989). De esta manera aseguramos “que el promovente de la acción es uno cuyo interés es de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigorosamente y habrá de traer a la atención del tribunal las cuestiones en controversia”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982). Véanse: Flast v. Cohen, 392 U.S. 83, 99-100 (1968); Baker v. Carr, 369 U.S. 186, 204 (1962).
Corresponde a cada litigante demostrar que tiene acción legitimada para acudir al foro judicial. Al amparo de esta doctrina, y en ausencia de un estatuto que expresamente confiera legitimación activa a ciertas personas —Salas Soler v. Srio. de Agricultura, supra, pág. 723— es *836esencial para la parte que solicita un remedio judicial que pruebe: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no abstracto o hipo-tético; (3) que existe una conexión entre el daño sufrido y la causa de acción ejercitada, y (4) que la causa de acción surge bajo el palio de la Constitución o de una ley. Hernández Agosto v. Romero Barceló, supra, pág. 414; Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387, 392 (1980). Véanse, a modo comparativo: Warth v. Seldin, 422 U.S. 490 (1975); Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91 (1979); Arlington Heights v. Metropolitan Housing Corp., 429 U.S. 252 (1977); Schlesinger v. Reservists to Stop the War, 418 U.S. 208, 220-222 (1974); Valley Forge College v. Americans United, 454 U.S. 464 (1982); Baker v. Carr, supra; Frothingham v. Mellon, 262 U.S. 447 (1923).
Estos criterios son especialmente más rigurosos si se pretende reclamar los derechos de terceros al revisar la constitucionalidad de leyes. Esto corresponde a “la regla general de que un litigante no puede impugnar la constitucionalidad de una ley aduciendo que la misma infringe los derechos constitucionales de terceras personas que no son parte en la acción”. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 271 (1975). Como corolario de esta norma, en el caso particular de las agrupaciones o colectividades, cuando demandan a nombre de sus miembros requerimos (1) que sus miembros tengan legitimación activa para demandar a nombre propio; (2) que los intereses que se pretenden proteger estén relacionados con los objetivos de la organización, y (3) que la reclamación y el remedio solicitado no requieran la participación individual de los socios en el pleito. Véase, a modo ilustrativo, Hunt v. Washington Apple "Advertising Comm’n, 432 U.S. 333, 343 (1977).
*837HH h-1 h-l
En el caso particular de los cuerpos legislativos, tanto en la jurisdicción federal como en Puerto Rico, se reconoce que tienen acción legitimada para comparecer por sí o para autorizar a uno de sus miembros o a una comisión legislativa para representarlos en los tribunales. Hernández Agosto v. Romero Barceló, supra, pág. 415. Véase, también, Nota, Congressional Access to the Federal Courts, 90 Harv. L. Rev. 1632, 1647-1648 (1977).
En esa decisión támbién declaramos que “los legisladores en su condición de miembros de la Asamblea Legislativa tienen capacidad jurídica para vindicar sus prerrogativas y funciones constitucionales tales como, en este caso, la participación de los miembros del Senado en el proceso de confirmación alegadamente menoscabada por el Gobernador”. (Énfasis suplido.) Hernández Agosto v. Romero Barceló, supra, pág. 416. Véanse: Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991); Nogueras v. Hernández Colón, 127 D.P.R. 405 (1990); Comentario, Standing for State and Federal Legislators, 23 Santa Clara L. Rev. 811 (1983).
Bajo esta normativa, un legislador tiene acción legitimada para defender un interés individual tradicional, vinculado con el proceso legislativo o como representante oficialmente nombrado por el cuerpo para impugnar una actuación ejecutiva. Véase L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 150. También tiene acción legitimada para vindicar un interés personal en el ejercicio pleno de sus prerrogativas legislativas. Íd., pág. 151.
En estos casos, corresponde a los promoventes demostrar que tienen derechos de origen constitucional o estatutario que han sido vulnerados. Al igual que cualquier *838ciudadano particular, para impugnar la validez de una ley los legisladores también tienen que demostrar que han su-frido un daño claro y palpable como resultado de la actua-ción del demandado. Hernández Agosto v. Romero Barceló, supra, pág. 414. Véanse, además: Harrington v. Bush, 553 F.2d 190 (D.C. Cir. 1977); Coleman v. Miller, 307 U.S. 433 (1939).
Al amparo de esta doctrina, el legislador tiene legitimación activa cuando reclama un derecho personal a base de un daño que ha sufrido vinculado con su función legislativa. Bajo este razonamiento, le hemos reconocido legitimación activa a un legislador cuando la controversia giraba en torno a la elegibilidad del promovente a ocupar un escaño legislativo. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
Igualmente hemos adjudicado controversias en las que un legislador ha sido designado como representante oficial de un cuerpo legislativo ante el foro judicial, conforme a una autorización expresa del cuerpo mediante resolución debidamente aprobada para vindicar derechos y prerrogativas de dicha cámara. Hernández Agosto v. Romero Barceló, supra, pág. 413. Véase, también, Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983).
También, hemos permitido que los legisladores de la minoría cuestionen una regla senatorial que coarta sus derechos constitucionales a participar en las etapas esenciales y significativas de los procesos investigativos o deliberativos en las comisiones de la Cámara Alta. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).
Finalmente, hemos reconocido que un legislador personal y directamente afectado por una actuación gubernamental puede cuestionar la constitucionalidad de una ley o de una actuación estatal al amparo de los derechos de terceras personas igualmente perjudicados, siempre que *839cumplan con los requisitos estrictos de la doctrina de ius tertii. Noriega v. Gobernador, 122 D.P.R. 650 (1988).(2)
No obstante, en ninguno de los casos analizados ante-riormente nos confrontamos con una controversia análoga a la de autos. En este caso los Representantes demandan-tes reclaman legitimación activa a nombre del interés pú-blico o como representante de su electorado. Sostienen que la aprobación de un presupuesto alegadamente desbalan-ceado causa un perjuicio general a toda la ciudadanía.
A modo ilustrativo, examinemos la experiencia en los Estados Unidos en situaciones similares antes de emitir un pronunciamiento sobre la legitimación de los Represen-tantes demandantes.
IV
Aunque el Tribunal Supremo federal no ha establecido unos criterios aplicables a la evaluación de la legitimación activa de los congresistas, la norma prevaleciente en los tribunales federales y estatales es que los legisladores no tienen legitimación en representación de sus votantes o del interés público. En su tratado sobre derecho constitucional en Estados Unidos, el Prof. Laurence H. Tribe examina la jurisprudencia pertinente sobre este asunto y concluye que claramente los legisladores per se no reúnen los requisitos necesarios para representar a terceros ni tampoco tienen la legitimación para reclamar a nombre de sus votantes o de la ciudadanía en general. En estos casos no se alega un daño individual o personal, sino un asunto de interés público donde el agravio es de índole general. Estas acciones violan el principio cardinal de an-*840tigua estirpe de que un litigante está impedido de reclamar un perjuicio general:
Just as clearly, however, a legislator’s suit in the second capacity —purely as a representative of constituents’ interests— falls short of minimal standing requirements. On occasion legislators have invoked this theory to challenge alleged infringements of their powers based on their constituents’ interest in these powers. Such an approach does riot fall within recognized exceptions to the general ban on the assertion of the rights of absent third parties, nor does it meet the more generous standards governing organizational or parens patriae suits discussed earlier in this section. Moreover, recognition of any such constituent interest might violate the bar on assertion of “generalized grievances”; interested constituents should therefore be required to intervene if this theory is advanced, to allow careful examination of their asserted interest. (Énfasis supri-mido y escolios omitidos.) Tribe, op. eit., pág. 151.
Un examen cuidadoso de toda la doctrina desarrollada en Estados Unidos sobre este tema revela que existe unanimidad de criterios de que la posición de legislador no le confiere a él un derecho especial a tener acceso a las cortes federales:
Although the interest he asserts is unique to congressmen, just as a trustee asserts an interest unique to his official capacity, the analysis used to determine whether he has standing should not be unique to this kind of plaintiff. Indeed, the proposition that the official position of a congressman confers on him a special entitlement to access to the federal courts has been uniformly rejected.. There is no warrant for a standing test unique to congressmen. (Énfasis suplido.) Nota, supra, pág. 1636.
La norma prevaleciente tanto en las cortes federales como estatales es que los legisladores tienen que demostrar un daño claro y palpable, y cumplir con los criterios de legitimación aplicables a las otras personas. Nota, supra, pág. 1636. Por su posición, tampoco pueden obtener un remedio judicial fundamentándose únicamente en la alegación de un daño indirecto o de que lo hacen para evi-*841tar un perjuicio general. Schlesinger v. Reservists to Stop the War, supra.
En Warth v. Seldin, supra, pág. 500, el Tribunal Supremo federal señaló los peligros inherentes a la intervención judicial en los casos en que se reclamaba acción legitimada en asuntos de interés público:
Without such limitations —closely related to Art. Ill concerns but essentially matters of judicial self-governance— the courts would be called upon to decide abstract questions of wide public significance even though other governmental institutions may be more competent to address the questions and even though judicial intervention may be unnecessary to protect individual rights.
En este tipo de acción también ocurre el problema que entre la ciudadanía o el electorado en general hay diversi-dad de criterios en conflicto en cualquier asunto de interés público y es imposible representar una posición sin discre-par con uno de los sectores de su comunidad.
Perhaps the most troubling aspect of legislative attempts to invoke representational standing stems from the fact that there presumably is a wide difference of opinion among a legislator’s constituents on any given issue. Thus it generally will be impossible for a legislator to represent one part of his or her constituency in the courts without taking a position that another part of that constituency opposes. Because of such conflicts of interest, representational standing should not be afforded congressmen seeking to assert the rights of their constituents. (Escolios omitidos.) R.L. Dessem, Congressional Standing to Sue: Whose Vote is This, Anyway?, 62 Notre Dame L. Rev. 1, 21 (1986).
A través de todo el desarrollo doctrinal se entiende que los legisladores lo que realmente pretenden, al reclamar legitimación activa a base de un perjuicio general, es que los tribunales revoquen una decisión aprobada mayoritariamente en un proceso democrático en que no ha habido menoscabo alguno de sus prerrogativas legislativas. *842Por entender que este reclamo es esencialmente una ex-cusa de los legisladores para trasladar el debate legislativo de la arena política al foro judicial, se rechaza en todas las jurisdicciones que los legisladores tengan acción legiti-mada para demandar en representación del interés público para impugnar estatutos aprobados por la Asamblea Legis-lativa:
In congressional lawsuits against the Executive Branch, a concern for the separation of powers has led this court consistently to dismiss actions by individual congressmen whose real grievance consists of their having failed to persuade their fellow legislators of their point of view, and who seek the court’s aid in overturning the results of the legislative process. Barnes v. Kline, 759 F.2d 21, 28 (Cir. D.C. 1984).
En este tipo de acción no se trata de una demanda incoada por el legislador para vindicar su interés personal en cuanto al ejercicio de sus prerrogativas legislativas, tanto directa como derivada. Tribe, op. cit., pág. 150; Kennedy v. Sampson, 511 F.2d 430 (Cir. D.C. 1974); Harrington v, Bush, supra; Moore v. U.S. House of Representatives, 733 F.2d 946 (Cir. D.C. 1984); Mitchell v. Laird, 488 F.2d 611 (Cir. D.C. 1973); Williams v. Phillips, 360 F. Supp. 1363 (D.C. 1973). Simplemente, se trata de situaciones donde los litigantes no logran persuadir a sus colegas de los méritos de su posición y recurren al foro judicial para impugnar la validez del estatuto aprobado por los cuerpos legislativos, no empece a sus objeciones. En estas circunstancias, la intervención judicial afectaría el delicado balance del esquema de separación de poderes:(3)
Courts are justifiably cautious when individual congressmen seek to vindicate political rights as legislators. Indiscriminately entertaining congressional-plaintiff suits could lead to poten*843tial misuse of the courts by congressmen. It would encourage congressmen to bypass the political process to alter thereby a carefully developed balance between Congress and the President, and perhaps to inhibit their harmonious relations. In addition, a permissive approach to congressional standing might require continual, intolerable supervision by the judiciary of the workings of government. The powers of the President and Congress would be subject to constant judicial scrutiny, thus giving courts an inordinate amount of power over the elected branches. Finally, courts inevitably would upset the normal legislative process if they agreed to intervene in intra-legislative disputes. (Escolios omitidos.) Nota, The Justiciabi-lity of Congressional-Plaintiff Suits, 82 Colum. L. Rev. 526, 528 (1982). Véase, además, Nota, Equitable Discretion to Dismiss Congressional-Plaintiff Suits: A Reassessment, 40 Case W. Res. L. Rev. 1075 (1989-1990).
Examinada la experiencia en Estados Unidos, considerando nuestro ordenamiento constitucional y, en particular, su esquema de separación de poderes y los peligros inherentes que tiene la intervención judicial en litigios de esta índole, concluimos que los legisladores no tienen legitimación activa para impugnar la validez de un estatuto únicamente en representación del interés de la ciudadanía en general. Corresponde a los ciudadanos directamente perjudicados por esta acción, que hayan sufrido un daño claro y palpable, recurrir a los tribunales en defensa de sus intereses.
V
Alegan los apelados en su alegato, y así lo reconoce el foro de instancia, que tienen legitimación para iniciar este pleito y aducen que tienen el derecho y el deber de fiscali-zar la obra pública y el funcionamiento del Gobierno como parte de sus prerrogativas como legisladores. Reclaman que la continuada aplicación de un presupuesto que es in-constitucional menoscaba y entorpece esta prerrogativa le-gislativa fiscalizadora.
*844En la vista oral celebrada por este Tribunal, los Repre-sentantes demandantes elaboraron su tesis:
Hon. Hernandez Denton:
Con permiso, licenciado. Antes de entrar en esa parte de su exposición yo tengo una serie de preguntas relacionadas con legitimación activa que quisiera que el compañero me conteste.
De su alegato entiendo que ustedes sostienen que su partici-pación en la aprobación de la Resolución del presupuesto no fue limitada de alguna manera por la acción en el hemiciclo en el proceso de aprobación del presupuesto.
Lcdo. Santiago Tavarez:
Bueno, es limitada siempre y cuando el debate en el hemici-clo al ...., pues, al final la votación.
Hon. Hernandez Denton: •
Pero participaron plenamente los Senadores de la Minoría en
las Comisiones,.
Lcdo. Santiago Tavarez:
Participaron en las Comisiones,.
Hon. Hernández Denton:
.obtuvieron la información.
Lcdo. Santiago Tavarez:
.... participaron en el debate en el hemiciclo, inclusive la re-presentación en la Cámara de Representantes radicó un in-forme sobre la medida donde una de las alegaciones principales que se hicieron era esto mismo. Se le indicó así también.
Hon. Hernandez Denton:
En términos de su prerrogativa como Legisladores, ¿en al-guna manera se vieron afectadas en ese proceso?
Lcdo. Santiago Tavarez:

Bueno, en ese proceso no, porque ese es un proceso político donde finalmente se suman los votos.

Hon. Hernandez Denton:

¿No fueron afectadas negativamente? ¿No se afectaron en el proceso?

Lcdo. Santiago Tavarez:

No.

Hon. Hernandez Denton:
¿Y cómo se afectaron?
Lcdo. Santiago Tavarez:
Bueno, la alegación nuestra es que solamente ellos participa-ron en ese proceso político. Pero lo que sucede con el plantea-miento en este caso es que esto va más allá de una cuestión política. O sea, los peticionarios lo que están alegando es que en la medida que se apruebe legislación que sea contraria a los *845preceptos constitucionales y legales establecidos, pues en esa medida la actuación legislativa es inválida porque lo que se está haciendo es ejerciendo una actividad política que al final debe ser que se apruebe una legislación que sea válida y ellos como representantes del pueblo tienen la obligación y el deber de fiscalizar para que se lleve a cabo la aprobación de las leyes de la manera correcta como dispone la ley suprema del país, que es la Constitución. Porque ir allí a debatir y a votar por unas medidas que sean inconstitucionales, que sean ilegales, pues obviamente ese no es el propósito para el cual se creó la Legislatura.
HON. HERNANDEZ DENTON:

O sea, el reclamo es uno, no de representación de terceros ni de representación ...

Lodo. Santiago Tavahez:

No, también incluye representación de terceros.

Hon. HERNANDEZ DENTON:

¿En qué medida ?

Lodo. Santiago Tavajrez:
En la medida en que ellos son representantes de un pueblo que los eligió y que uno de sus deberes es, en nombre de ese pueblo, fiscalizar y realizar unas actuaciones que sean legales. Y en esa medida ellos están representando unos terceros que es el pueblo, podríamos llamar consumidor, el pueblo contribuyente de este país que somos los que aportamos los fondos para que se distribuyan dentro de esa Resolución. Y esa Resolución tiene que distribuirse como indica la Constitución y como indican las leyes. (Énfasis suplido.) Moción de reconsideración, págs. 7-9.
Surge claramente de las expresiones del abogado de la parte apelada y del expediente de autos que sus prerroga-tivas como legisladores no fueron lesionadas. Si hubiera sido así no vacilaríamos en ejercer nuestra jurisdicción en protección de sus prerrogativas. Silva v. Hernández Agosto, supra.
Hemos dicho que “[l]as minorías tienen una obligación especial de descargar su responsabilidad fiscalizadora sin obstaculizar el funcionamiento legislativo. Las Cámaras tienen los poderes e instrumentos necesarios para asegurar que tanto la mayoría como la minoría cum-plan con sus obligaciones hacia el cuerpo y el país sin que se viole[n] el equilibrio y el carácter representativo de la *846Rama Legislativa”. Silva v. Hernández Agosto, supra, pág. 70.
La función fiscalizadora “implica la provisión de los instrumentos razonables y necesarios e igualdad de oportunidades en todas las etapas críticas del proceso legislativo”. Rexach Benitez v. Gobernador, 119 D.P.R. 521, 536 (1987), voto disidente del Juez Asociado Señor Negrón García. En el caso de autos, los legisladores ejercieron su función fiscalizadora a cabalidad. Según admitieran en la vista oral los Representantes de la minoría obtuvieron la información necesaria del presupuesto y sometieron un informe con unas propuestas para modificar las asignaciones contempladas por el proyecto remitido a la Asamblea Legislativa. También participaron activamente en las comisiones que estudiaron el presupuesto y tuvieron oportunidad de interrogar a los funcionarios del Gobierno que testificaron en las vistas. Por último, expusieron su posición en los debates en el hemiciclo de la Cámara y votaron en contra de la Resolución Conjunta Núm. 163, supra.
En otras palabras, ellos aceptaron que tuvieron los ins-trumentos necesarios y la igualdad de oportunidades en todas las etapas significativas del proceso legislativo y que enérgicamente defendieron sus posiciones. También pudie-ron participar plenamente en el proceso legislativo. Clara-mente no se les menoscabaron sus prerrogativas legislativas.
No obstante, los apelados sostienen que tienen legitimación porque representan al “pueblo contribuyente de este país que somos los que aportamos los fondos para que se distribuyan dentro de esa Resolución”. Transcripción de la vista oral, pág. 53. En su exposición no toman en consideración las disposiciones de la Ley Núm. 2 aprobada el 25 de febrero de 1946, conocida como la ley que prohíbe los pleitos del contribuyente (32 L.P.R.A. secs. 3074-3076). *847Ésta, en sus Arts. 2 y 3 (32 L.P.R.A. secs. 3074 y 3075) dispone lo siguiente:
Artículo 2:
La acción conocida en equidad como acción del contribuyente queda por la presente prohibida.
Artículo 3:
Ningún tribunal de Puerto Rico tendrá jurisdicción para co-nocer, o continuar conociendo si se hubiera ya iniciado, bien en primera instancia o en grado de apelación, de ninguna acción o procedimiento en que se impugne la validez o constitucionali-dad de cualquier ley o resolución de la Asamblea Legislativa de Puerto Rico o de cualquier actuación de un funcionario público autorizada por ley de la Asamblea Legislativa de Puerto Rico, cuando el demandante no alegue otro interés en la acción o procedimiento, ni otra capacidad para demandar, que la de ser contribuyente o representar a los contribuyentes como clase y que, como tal, sufre o pueda sufrir daños por virtud de dicha ley, resolución o actuación.
Como vemos, la Asamblea Legislativa expresamente prohibió no solamente los pleitos del contribuyente, sino también la representación de éste en los tribunales de justicia cuando se impugne la validez de un estatuto y que se alegue que se sufre un daño por virtud de éste. Véase, en términos ilustrativos, Frothingham v. Mellon, supra; Flast v. Cohen, supra. La alegación de “representación del pueblo contribuyente” de los legisladores en el caso de autos no procede como cuestión de derecho.
Tampoco nos resulta convincente la alegación de los legisladores sobre su representación del “interés público”. Surge del análisis detenido de nuestra jurisprudencia que este Tribunal no ha reconocido legitimación a un legislador cuando lo que invoca es “interés público”. Este tipo de alegación es ambigua y no cumple con los criterios doctrinales de legitimación activa ya analizados anteriormente y es contraria a la norma uniforme que prevalece en Estados Unidos de que un legislador no puede *848sostener acción legitimada para impugnar un estatuto úni-camente en representación de la ciudadanía en general.
Por otro lado, ignora que existen otras personas y enti-dades, tales como la propia Autoridad de Energía Eléctrica y sus bonistas, que podrían ser directamente agraviados por la deuda contraída por el pago del subsidio de petróleo para los consumidores de escasos recursos. Por el hecho de que la Autoridad de Energía Eléctrica llegó a un acuerdo con la Oficina de Presupuesto y Gerencia, no significa que debamos otorgar legitimación activa a una parte que cla-ramente no la posee.
En estas circunstancias, resulta realmente sorpren-dente que con una escueta aseveración de que los legisla-dores representan el interés público, el juez de instancia, sin ulterior análisis jurídico y sin fundamento alguno, le haya reconocido acción legitimada a los peticionarios en este pleito. Con el pretexto de examinar los méritos de la controversia y emitir pronunciamientos sobre la validez del presupuesto aprobado por la Asamblea Legislativa, dicho foro ignoró el rigor jurídico que nos impone el principio de justiciabilidad.
Finalmente, no podemos ceder a la tentación de obviar los principios de legitimación activa expuestos anterior-mente para adjudicar los méritos de este recurso en vista del innegable interés público que reviste el presupuesto general del Gobierno de Puerto Rico. Por razón de “interés público” no podemos olvidar que a través de la historia de la revisión judicial en Estados Unidos y Puerto Rico, los tribunales han “establecido valiosísimos criterios de auto-limitación [judicial] para guiar su conducta en situaciones que requieren el ejercicio de su ‘grave y delicada función’ de juzgar la validez constitucional de las medidas legisla-tivas .... Factores determinantes de estas normas son la falibilidad del juicio humano, la condición negativa del po-der judicial que no posee la autoridad directa que adviene a las otras dos ramas por ser electas por el pueblo, y la *849convicción de que la corte perdería su influencia y prestigio y finalmente su autoridad, si, a diario, y fuera de los estric-tos límites de un genuino procedimiento judicial, estuviese pasando juicio sobre la validez constitucional de las actua-ciones legislativas y ejecutivas”. (Énfasis suplido y escolio omitido.) E.L.A. v. Aguayo, supra, págs. 595-597.
Si descartásemos este principio histórico de prudencia judicial, socavaríamos la doctrina constitucional de separa-ción de poderes, faltaríamos el respeto a la soberanía del pueblo y asumiríamos la función que Platón asignó a los filósofos reyes en su monumental obra La República. Acep-tar esta función violaría los principios rectores de nuestro ordenamiento democrático que juramos defender al asumir nuestros cargos.
Por los pronunciamientos expuestos anteriormente, pro-cede la revocación de la sentencia recurrida. Los Represen-tantes Hon. Zaida Hernández Torres y Hon. Edison Misla Aldarondo no demostraron que habían sufrido daños per-sonales, claros y palpables, ni que tampoco se les había menoscabado sus prerrogativas legislativas. Su reclamo fundamental es de un perjuicio general a nombre de toda la ciudadanía y, por las razones expuestas anteriormente, no tienen legitimación activa para incoar esta acción.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señores Negrón García y Rebollo López emitieron opiniones disidentes. El Juez Asociado Se-ñor Alonso Alonso no intervino.

(1) “Las asignaciones hechas para un año económico no podrán exceder de los recursos totales calculados para dicho año económico, a menos que se provea por ley para la imposición de contribuciones suficientes para cubrir dichas asignaciones.” Art. VI, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 369.


(2) En ese caso, el Representante David Noriega junto al Lie. Graciany Miranda Marchand alegaron que ellos habían sido perjudicados en su carácter personal por la práctica del Gobierno de preparar listas y expedientes de personas por razones ideológicas.


(3) Véanse: A.M. Biekel, The Passive Virtues, 75 Harv. L. Rev. 40 (1961); G. Gunther, The Subtle Vices of the “Passive Virtues”— A Comment on Principle and Expediency in Judicial Review, 64 Colum. L. Rev. 1 (1964).